Citation Nr: 0515004	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  94-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint and disc disease of the 
cervical spine (previously evaluated as cervical strain) from 
March 27, 1993 to December 10, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint and disc disease of the cervical spine 
(previously evaluated as cervical strain) from December 10, 
2002 through the present.

3.  Entitlement to an evaluation in excess of 20 percent for 
residual decreased sensation, left upper extremity (non-
dominant), as secondary to the service-connected disability 
of degenerative joint and disc disease of the cervical spine, 
from December 10, 2002 through the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to March 
1993.

This appeal arises from a November 1993 rating decisions by a 
Department of Veterans' Affairs Regional Office (RO) which 
granted service connection for cervical strain and assigned a 
10 percent disability rating, effective from March 27, 1993.  
The veteran indicated timely disagreement with the rating.  
In January 2004, the Board remanded the claim for further 
development.  By rating action in January 2005 the RO granted 
an increased evaluation of 20 percent for degenerative joint 
and disc disease of the cervical spine, effective December 
10, 2002.  In addition, the RO granted service connection for 
residual decreased sensation, left upper extremity (non-
dominant) as secondary to the service-connected disability of 
degenerative joint and disc disease of the cervical spine.


FINDINGS OF FACT

1.  For the period March 27, 1993 through December 10, 2002, 
the service-connected cervical spine disability was 
manifested by moderate limitation of motion.  

2.  For the period from December 10, 2002, the service-
connected cervical spine disability is manifested by not more 
than moderate limitation of motion, or more than moderate 
intervertebral disc syndrome without objective evidence of 
any incapacitating episodes.  

3.  More than moderate residual decreased sensation of the 
left upper extremity has not been shown by the medical 
evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, and no higher, 
for degenerative joint and disc disease of the cervical spine 
have been met for the period from March 27, 1993 through 
December 10, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5290, (as in effect prior to September 26, 2003), 5293 
(as in effect prior to September 23, 2002).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint and disc disease of the cervical spine 
have not been met for the period beginning December 10, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7,  4.71a, Diagnostic Codes 5290 (as in 
effect prior to September 26, 2003), 5293 (as in effect prior 
to and after September 23, 2002); Diagnostic Code 5243 
(2004).  

3.  The schedular criteria for an evaluation in excess of 20 
percent for residual decreased sensation, left upper 
extremity (non-dominant) as secondary to the service-
connected disability of degenerative joint and disc disease 
of the cervical spine, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 8513 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; the veteran's contentions; and VA 
examination reports dated in 1993, 1999, 2002, and 2004.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, to 
substantiate the claim.

I.	 Evaluation of Degenerative Joint and Disc Disease of 
the Cervical Spine

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his back disorder, the entire body of evidence is for equal 
consideration. Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged." Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

Additional considerations apply in evaluating disabilities of 
the joints.  Factors listed in 38 C.F.R. § 4.45 include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).
In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

The Board notes that the regulations governing the evaluation 
of back disabilities were amended during the course of the 
veteran's appeal.  When a law or regulation changes after the 
claim has been filed or reopened and before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet App 312-13 (1991). When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded. 
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000. As a result, prior to each 
respective effective date, the Board may apply only the 
previous version of the rating criteria. 

Prior to September 23, 2002, the veteran's disability was 
rated under Diagnostic Code (DC) 5290 for limitation of 
motion of the cervical spine.  A 10 percent rating was 
warranted for slight limitation.  A 20 percent rating was 
warranted for moderate limitation. A 40 percent rating was 
warranted for severe limitation.  38 C.F.R. §4.71a, DC 5290 
(2002).  Normal motion of the cervical spine is as follows: 
extension, 0 to 45 degrees; flexion, 0 to 45 degrees; lateral 
flexion, 0 to 45 degrees in both directions; and rotation, 0 
to 80 degrees in both directions.  38 C.F.R. § 4.71, Plate V.

Subsequently, the veteran's disability was diagnosed as 
degenerative joint disease and degenerative disc disease of 
the cervical spine.  Arthritis shown by X-ray studies is 
rated based on limitation of motion of the affected joint.  
When limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  However, the veteran's cervical spine disability 
has always been compensable, so DC 5003 need not be 
considered further.

The medical evidence for consideration under DC 5290 includes 
an October 1993 VA examination of the cervical spine showing 
forward flexion of 35 degrees, extension of 30 degrees, 
lateral flexion of 20 degrees, and rotation of 35 degrees.  A 
subsequent VA examination, dated April 1999, shows a "full 
range of motion of the cervical spine," with 70 degrees 
forward flexion and extension (the Board assumes this refers 
to the total range of motion, not the degree of motion in 
each direction), 45 degrees of flexion to either side, and 70 
degrees rotation to either side.  In December 2002, the 
veteran underwent another VA examination of the cervical 
spine, showing 30 degrees of forward flexion, 35 degrees of 
extension, 30 degrees of bending to the right, 30 degrees of 
bending to the left, 70 degrees of rotation to the right, and 
45 degrees of rotation to the left.  There was no pain with 
motion.  Finally, in November 2004, a VA examination showed 
forward flexion of 20 degrees to the point of pain, 30 
degrees of maximum motion despite pain; extension was 25 
degrees to the point of pain, 40 degrees maximum motion 
despite pain; right bending was 35 degrees of motion to the 
point of pain, 40 degrees maximum motion despite pain; left 
bending was 25 degrees motion to the point of pain, 30 
degrees maximum despite pain; rotation to the right was 60 
degrees to the point of pain, and 75 degrees maximum with 
pain; rotation to the left was 35 degrees to the point of 
pain- the veteran could not rotate his neck beyond this 
point.

With the exception of the April 1999 VA examination showing 
full range of motion, the medical evidence shows that the 
veteran was entitled to a disability rating of 20 percent 
throughout the entire period of disability under DC 5290, 
from March 27, 1993 through the present.  The veteran's 
cervical spine showed findings consistent with moderate 
limitation in the range of motion on every examination except 
that of April 1999.  Particularly affected were lateral 
bending and rotation, with a more modest amount of restricted 
forward flexion and extension.  Nevertheless, given the 
overall restriction, it is concluded that moderate limited 
motion was present, particularly when functional limitations 
are factored into the equation.  However, even considering 
the addition functional limitations noted during the November 
2004 VA examination, especially additional limitation caused 
by pain, the veteran is not entitled to a disability rating 
in excess of 20 percent under DC 5290 either prior to or 
after September 23, 2002.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The amended codes concerning limitation of motion 
will be discussed later.

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Prior to September 23, 
2002, DC 5293, which pertained to intervertebral disc 
syndrome, allowed a maximum 60 percent rating, provided there 
was pronounced disc disease, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent rating is 
assigned for severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief.  Moderate 
intervertebral disc syndrome, with recurring attacks, is 
assigned a 20 percent disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).  

The veteran's October 1993 examination revealed a diagnosis 
of cervical strain with no neurological signs noted.  The 
April 1999 examination included a "completely normal 
neurological evaluation," although the veteran had some 
decreased sensation in the left arm which was "not in accord 
with nerve distribution."  However, both the December 2002 
and November 2004 VA examinations indicate a diagnosis of 
degenerative joint disease and degenerative disc disease.  
The examination reports note numbness in the left upper 
extremity and the 2004 examination notes weakness in the left 
wrist as well.  Nevertheless, the veteran's disc disease is 
no more than moderate, not warranting a disability rating in 
excess of 20 percent under DC 5293, in effect prior to 
September 23, 2002.

The rating criteria for limitation of motion of the cervical 
spine did not change between September 23, 2002 and September 
26, 2003.  However, under DC 5293, as in effect from 
September 23, 2002, and prior to September 26, 2003, 
intervertebral disc syndrome could be rated either on the 
basis of the total duration of incapacitating episodes, over 
the past 12 months, or by combining under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the last 12 months.  
A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  A 60 percent disability 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  In the most recent version, the 
diagnostic code was redesignated as Diagnostic Code 5243.  
Note (1) to the Diagnostic Code 5243 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  Note 
(2) states that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  The note further instructs to 
evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, Note (3) states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine was instituted.   See 68 
Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) (effective Sept. 
26, 2003).  Under the formula, a 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted if forward flexion of the 
cervical spine is 15 degrees or less; or, for favorable 
ankylosis of the entire cervical spine.  Ratings in excess of 
30 percent require ankylosis of the entire cervical spine.  
These evaluations are for application with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Id.  This clearly implies 
that the factors for consideration under the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), are now contemplated 
in the rating assigned under the general rating formula.  
Thus, the new regulations account for the veteran's 
functional limitations attributable to pain.  Any associated 
objective neurological abnormalities should be evaluated 
separately.

The new regulations also contemplate a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under this formula, a 20 percent rating is 
warranted for disability with incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A note explains that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The veteran's disability has never warranted a rating in 
excess of 20 percent under DC 5293, in effect from September 
23, 2002 to September 26, 2003; or the General Rating 
Formula, in effect after September 26, 2003.  However, each  
Diagnostic Code contemplates a separate rating for 
neurological symptoms.  The claims file does not contain 
evidence of incapacitating episodes.  Nevertheless, both the 
December 2002 and November 2004 examination show some nerve 
involvement.  The examinations indicate that the veteran had 
numbness, at times extending from the left jaw through the 
little finger of the left hand.  The December 2002 
examination showed normal strength in the arm, but the 
November 2004 examination indicated weakness in the left 
wrist.  There was no radiating pain evident in either 
examination.  

As a result, the veteran's disability warrants a separate 
evaluation under 38 C.F.R.§ 4.124a, DC 8513 for all radicular 
groups.  That code provides a 20 percent evaluation for mild 
incomplete paralysis of the minor extremity; a 30 percent 
evaluation for moderate incomplete paralysis of the minor 
extremity; and a 60 percent rating for severe incomplete 
paralysis of the minor extremity.  Because the veteran's 
examinations indicated only sensory involvement with some 
weakness in the wrist, his disability warrants no more that a 
20 percent evaluation for mild incomplete paralysis.

Based on the foregoing, the Board finds that the 
preponderance of the evidence  supports the claim for an 
increased rating of 20 percent, and no greater, for the 
period from March 27, 1993 to December 10, 2002.  However, 
the veteran's degenerative joint and disc disease of the 
cervical spine warranted no greater than a 20 percent 
disability rating from December 10, 2002.  In addition, the 
veteran's residual decreased sensation or the left upper 
extremity (non-dominant) warrants no greater that a 20 
percent disability rating from December 10, 2002 to the 
present.  In arriving at this determination, consideration 
has been given to the entire evidence of record.   38 
U.S.C.A. § 5107.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address for referral where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question. VAOPGCPREC 6-96 (Aug. 16, 1996).  The 
veteran has been able to work throughout his disability.  
There is nothing to suggest that his back disability has 
caused any interference with employment above and beyond that 
contemplated by the current rating.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.	The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant  VCAA notice 
letters in December 2002 and January 2004 that informed him 
of the type of information and evidence necessary to 
establish his claim for an increased rating for degenerative 
joint and disc disease of the cervical spine.  Furthermore, 
by virtue of the rating decision on appeal and the statements 
of the case (SOCs), he was provided with specific information 
as to why these particular claims were being denied, and of 
the evidence that was lacking. 

As for elements (2) and (3), the Board notes that the RO's 
December 2002 and January 2004 letters, along with the SOCs, 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the VCAA letters informed him 
that VA was responsible for getting such things as medical 
records, employment records, or records from any federal 
agency and would make reasonable efforts to obtain other 
records necessary to support his claim; while the appellant 
was responsible for providing enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a January 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

B.	Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC).  In addition, the 
appellant was afforded VA medical examinations for the 
disabilities at issue, so a remand for a medical examination 
and opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2004); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed.Cir. 2003).  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

An evaluation of 20 percent, and no higher, for degenerative 
joint and disc disease of the cervical spine is granted for 
the period March 27, 1993 through December 10. 2002.

An evaluation in excess of 20 percent for degenerative joint 
and disc disease of the cervical spine for the period 
beginning December 10, 2002 is denied.  

An evaluation in excess of 20 percent for residual decreased 
sensation of the left upper extremity (non-dominant), is 
denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


